Case 2:11-cr-20481-AJT-MKM ECF No. 353, PageID.4679 Filed 07/23/21 Page 1 of 26




                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION


     UNITED STATES OF AMERICA,
                                                  Criminal Case No. 11-20481
                Plaintiff,
                                                  SENIOR U.S. DISTRICT JUDGE
                   v.                             ARTHUR J. TARNOW

      ALFRED ROSS WINGATE, JR.,

               Defendant.

                                          /

   OPINION AND ORDER PARTIALLY GRANTING ALFRED ROSS WINGATE, JR.’S
             MOTIONS FOR REDUCTION IN SENTENCE [340, 343]

       On March 21, 2013, a jury found Alfred Wingate guilty of one count of

 conspiracy, in violation of 18 U.S.C. § 371, one count of bank robbery, in violation

 of 18 U.S.C. § 2113, two counts of pharmacy robbery, in violation of 18 U.S.C. §

 2118, three counts of using or carrying a firearm during a federal crime of violence,

 in violation of 18 U.S.C. § 924(c), and two counts of being a felon in possession of

 a firearm, in violation of 18 U.S.C. § 922(g). (ECF No. 160). On August 28, 2013,

 Wingate was sentenced to fifty-seven years in prison. (ECF No. 203, PageID.2055).

       On April 5, 2021, Wingate moved for compassionate release under 18 U.S.C.

 § 3582(c)(1)(A). (ECF No. 340). The Court appointed counsel and set a briefing

 schedule the next day. (ECF No. 341). On May 11, 2021, following submission of
                                     1 of 26
Case 2:11-cr-20481-AJT-MKM ECF No. 353, PageID.4680 Filed 07/23/21 Page 2 of 26




 the briefs, the Court held a hearing and requested supplemental briefs, which have

 since been filed. For the reasons articulated below, Wingate’s Motion to Reduce

 Sentence [343] is GRANTED in part and DENIED in part.

                                    BACKGROUND

       Wingate was born in Highland Park, Michigan, in 1970, and is the youngest

 of five siblings. (PSR ¶¶ 79-80). Wingate’s childhood was marked by significant

 trauma. Although Wingate’s parents separated when he was very young, he

 witnessed “brutal fights” between them before they parted. (Id. ¶ 83). Thereafter,

 Wingate was raised by his mother with significant help from his oldest sister—at the

 time, a young teenager. (Id. ¶¶ 80, 83). Indeed, Wingate’s sister provided so much

 of his day-to-day care, including at one point rescuing him from a fire, that he

 believed her to be his mother. (Id. ¶ 84). The man Wingate’s mother eventually

 remarried was murdered while Wingate was still a teenager. (Id.).

       Deprived of support and without a consistent role model, Wingate eventually

 began running away from home. (Id.). By the age of fifteen, he had become ensnared

 in the juvenile court system. (Id.). Two years later, at age seventeen, he was sent to

 prison on drug charges. (Id. ¶¶ 72-73). In the thirty-two years since, he has been in

 prison nearly without pause.

       The crimes for which Wingate traded so much of his life were serious. At age

 twenty-one, Wingate was convicted of second-degree murder for killing a person
                                    2 of 26
Case 2:11-cr-20481-AJT-MKM ECF No. 353, PageID.4681 Filed 07/23/21 Page 3 of 26




 from whom he was attempting to purchase crack-cocaine. (Id. ¶ 74). After almost

 nineteen years in prison, Wingate was released on parole. (Id.).

       Upon release, Wingate sought and received approval from the City of Detroit

 to open a Halal deli. (Id. ¶ 90). Unfortunately, in May 2011, barely five months after

 opening, Wingate was forced to close down after failing to pay his landlord a

 $15,000 fee necessary to bring the space “up to code.” (Id.). It was around this time,

 less than a year after he had been released from state custody, that Wingate

 committed the instant offenses.

       Over the course of two months, Wingate and several others carried out armed

 robberies of a bank and two pharmacies. (Id. ¶¶ 12-19). Wingate neither planned the

 robberies nor discharged the firearms he had been given to carry them out. (Id. ¶¶

 12-23). Nevertheless, he threatened bystanders at gunpoint and struck someone in

 the back of the head with a gun. (Id. ¶¶ 13, 15-18). Saddest of all, Wingate tricked

 his son, Christian Reid, into acting as the getaway driver for the third robbery by

 telling him he was taking him for a haircut. (Id. ¶¶ 20-22, 81). He becomes emotional

 when discussing the effect of his choice on Reid. (Id. ¶ 26).

       Wingate is fifty-one years old, incarcerated at USP Atwater, and scheduled

 for release on March 3, 2060, at the age of eighty-nine. Find an Inmate, FED.

 BUREAU     PRISONS,     https://www.bop.gov/mobile/find_inmate/index.jsp        (BOP

 Register No. 46001-039) (last visited July 2, 2021).
                                       3 of 26
Case 2:11-cr-20481-AJT-MKM ECF No. 353, PageID.4682 Filed 07/23/21 Page 4 of 26




                                       ANALYSIS

       Section 3582(c)(1) of Title 18 of the U.S. Code, colloquially known as the

 compassionate release statue, provides, in relevant part:

       (A)    [T]he court, upon motion of the Director of the Bureau of
              Prisons, or upon motion of the defendant after the defendant has
              fully exhausted all administrative rights to appeal a failure of the
              Bureau of Prisons to bring a motion on the defendant's behalf or
              the lapse of 30 days from the receipt of such a request by the
              warden of the defendant's facility, whichever is earlier, may
              reduce the term of imprisonment (and may impose a term of
              probation or supervised release with or without conditions that
              does not exceed the unserved portion of the original term of
              imprisonment), after considering the factors set forth in section
              3553(a) to the extent that they are applicable, if it finds that—
              (i)     extraordinary and compelling reasons warrant such a
                      reduction.
              [. . .]
              and that such a reduction is consistent with applicable policy
              statements issued by the Sentencing Commission . . . .

 18 U.S.C. § 3582(c)(1).

       Before a petitioner moves for compassionate release under § 3582(c)(1), they

 must either exhaust their administrative remedies with the BOP or wait thirty days

 from when they filed a request with their warden. United States v. Alam, 960 F.3d

 831, 832 (6th Cir. 2020). Once the exhaustion requirement is deemed satisfied,

 district courts proceed through a three-step inquiry:

       At step one, a court must “find[]” whether “extraordinary and
       compelling reasons warrant” a sentence reduction. 18 U.S.C. §
       3582(c)(1)(A)(i). At step two, a court must “find[]” whether “such a
       reduction is consistent with applicable policy statements issued by the
                                       4 of 26
Case 2:11-cr-20481-AJT-MKM ECF No. 353, PageID.4683 Filed 07/23/21 Page 5 of 26




       Sentencing Commission.” Id. § 3582(c)(1)(A) (emphasis added). At
       step three, “§ 3582(c)[(1)(A)] instructs a court to consider any
       applicable § 3553(a) factors and determine whether, in its discretion,
       the reduction authorized by [steps one and two] is warranted in whole
       or in part under the particular circumstances of the case.” [Dillon v.
       United States, 560 U.S. 817, 827 (2010).]

 United States v. Jones, 980 F.3d 1098, 1107-08 (6th Cir. 2020) (first four alterations

 in original) (footnotes omitted). In addition, where, as here, the incarcerated person

 files a motion on their own behalf, the Sentencing Commission’s policy statement

 on compassionate release, § 1B1.13 of the Sentencing Guidelines, is not

 “applicable,” and “district courts need not consider it.” United States v. Elias, 984

 F.3d 516, 519 (6th Cir. 2021). In such cases, “district courts have discretion to define

 ‘extraordinary and compelling’ on their own initiative.” Id. at 519-20 (citing Jones,

 980 F.3d at 1111; United States v. Ruffin, 978 F.3d 1000, 1007 (6th Cir. 2020)).

 Finally, if “any of the three prerequisites listed in § 3582(c)(1)(A) [are] lacking,” the

 motion for compassionate release can be denied the other requirements need not be

 addressed. Id. at 519.

 I. Exhaustion

       Wingate made an administrative request for reduction in sentence on January

 5, 2021. (ECF No. 343-1, PageID.4484). Warden Ciolli of USP Atwater denied

 Wingate’s request on January 12, 2021. (ECF No. 343-1, PageID.4486). The



                                         5 of 26
Case 2:11-cr-20481-AJT-MKM ECF No. 353, PageID.4684 Filed 07/23/21 Page 6 of 26




 Government concedes that Wingate has satisfied § 3582(c)(1)(A)’s exhaustion

 requirement. (ECF No. 344, PageID.4530).

 II. Extraordinary and Compelling Reasons for Release

       Wingate argues that when taken together, his asthma, rehabilitation, and

 lengthy mandatory minimum sentence, which he could not have received under

 current law, constitute extraordinary and compelling reasons for a reduction in

 sentence. (ECF No. 340, PageID.4424; 4431; ECF No. 343, PageID.4471-72). The

 Court agrees.

       a. Asthma

       The CDC recognizes that “[c]hronic lung diseases,” including asthma, “can

 make [individuals] more likely to get severely ill from COVID-19.” People with

 Certain Medical Conditions, CTRS. FOR DISEASE CTRL. & PREVENTION,

 https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-

 medical-conditions.html [https://perma.cc/EE29-M7B2] (last updated Apr. 29,

 2021). Wingate has suffered from asthma for over a decade and is prescribed an

 albuterol inhaler to prevent and relieve attacks. (PSR ¶ 85; ECF No. 343-1,

 PageID.4516-21). In addition, despite the availability of COVID-19 vaccinations,

 USP Atwater continues to suffer from active COVID-19 infections. See COVID-19

 Coronavirus,    FED.   BUREAU      PRISONS,    https://www.bop.gov/coronavirus/

 [https://perma.cc/H5VD-XD8E] (last updated July 1, 2021) (two active cases among
                                     6 of 26
Case 2:11-cr-20481-AJT-MKM ECF No. 353, PageID.4685 Filed 07/23/21 Page 7 of 26




 staff; so far, approximately forty percent of inmates have contracted COVID-19 and

 recovered). Wingate himself tested positive for COVID-19 on December 18, 2020,

 and declined vaccination on January 28, 2021. (ECF No. 346-1, PageID.4566, 4596;

 ECF No. 346-2, PageID.4620).

       “Courts in [the Sixth Circuit] have consistently refused to find extraordinary

 and compelling medical circumstances when a defendant declines the COVID-19

 vaccine.” United States v. Toney, No. 17-20184, 2021 U.S. Dist. LEXIS 59301, at

 *4 (E.D. Mich. Mar. 29, 2021). But see, e.g., United States v. Wardlow, No. 2:19-

 CR-20254, 2021 U.S. Dist. LEXIS 81161, at *9 (E.D. Mich. Apr. 28, 2021) (finding

 extraordinary and compelling circumstances and granting motion, in part based on

 medical conditions, despite defendant having likely received two vaccine doses); cf.

 United States v. Austin, No. 15-20609, 2021 U.S. Dist. LEXIS 56340, at *4 n.1 (E.D.

 Mich. Mar. 25, 2021) (implying that a different calculus might apply where a

 defendant provided a valid reason for declining the vaccine).

       During the hearing, Wingate explained that he was initially afraid to get the

 vaccine due to how little information the BOP had provided about it and the fact

 that, at the time it was offered to him, the majority of staff members at USP Atwater,

 including medical personnel, had not taken it. Indeed, it appears that under the

 official guidance in place at the time, Wingate should not even have been offered

 the vaccine because he had so recently recovered from COVID-19. See Dr. Anthony
                                       7 of 26
Case 2:11-cr-20481-AJT-MKM ECF No. 353, PageID.4686 Filed 07/23/21 Page 8 of 26




 Fauci on COVID-19 Response and Vaccine Distribution, C-SPAN (Jan. 6, 2021),

 https://www.c-span.org/video/?507714-1/dr-anthony-fauci-covid-19-response-

 vaccine-distribution/ [https://perma.cc/UFK5-7GJN] (video interview of Dr.

 Anthony Fauci, director of the National Institute of Allergy and Infectious Diseases,

 at 8:11, explaining that anyone who has been infected with COVID-19 “should wait

 about ninety days” before getting the vaccine).

       Ultimately, because Wingate’s asthma is only “mild,” as opposed to

 “moderate or severe,” it does not factor in the Court’s decision. (ECF No. 346-1,

 PageID.4566). Nevertheless, the above context persuades the Court that Wingate’s

 initial vaccine hesitancy should not preclude a reduction in sentence, particularly

 when based primarily on non-medical circumstances. These include extreme

 sentence disparity and rehabilitation.

       b. Sentence Disparity

       Prior to the enactment of the First Step Act (“FSA”), “individuals convicted

 of two § 924(c) charges faced a mandatory-minimum sentence of thirty years’

 incarceration regardless of their prior criminal history (five years for the first and

 twenty-five years for the second § 924(c) conviction) and twenty-five years’

 incarceration for each additional § 924(c) conviction.” United States v. Henry, 983

 F.3d 214, 217 (6th Cir. 2020). This practice came to be known as “stacking.” See id.

 at 229. Pursuant to § 403(a) of the FSA, however, “only a defendant who has a prior
                                       8 of 26
Case 2:11-cr-20481-AJT-MKM ECF No. 353, PageID.4687 Filed 07/23/21 Page 9 of 26




 final § 924(c) conviction is subject to the escalating mandatory-minimum sentences

 for a subsequent § 924(c) conviction.” Id. at 217 (emphasis added). But Congress

 did not make § 403(a) fully retroactive. See FSA § 403(b). Rather, it applies only to

 defendants who did not “have a valid sentence at the time of the [FSA’s] enactment”

 on December 21, 2018. Henry, 983 F.3d at 222. Thus, for a defendant who was

 sentenced prior to the enactment of the FSA, such as Wingate, § 403(a) not only

 offers no recourse, but creates an extraordinary disparity.

       The Sixth Circuit’s caselaw initially implied that district courts should not

 take such disparities into account in the extraordinary and compelling circumstances

 analysis. See United States v. Tomes, 990 F.3d 500 (6th Cir. 2021) (refusing to “us[e]

 § 3582(c)(1)(A) as an end run around Congress’s careful effort to limit the

 retroactivity of the First Step Act's reforms”); United States v. Wills, 991 F.3d 720

 (6th Cir. 2021) (same). In United States v. Owens, however, the Sixth Circuit

 distinguished Tomes and Wills and carved out what it called a “middle path,” holding

 that as long as it is not the sole basis for finding extraordinary and compelling

 circumstances, “a district court may include, along with other factors, the disparity

 between a defendant’s actual sentence and the sentence that he would receive if the

 [FSA] applied.” 996 F.3d 755, 763 (6th Cir. 2021). This approach, the court

 explained, was “not foreclose[d]” by Tomes and Wills, which considered only

 whether FSA sentence disparity could alone constitute an extraordinary and
                                  9 of 26
Case 2:11-cr-20481-AJT-MKM ECF No. 353, PageID.4688 Filed 07/23/21 Page 10 of 26




 compelling circumstance. Id. It also accorded, the court noted, with the conclusions

 of the Tenth Circuit and “[m]any district courts across the country[,] . . . that a

 defendant’s excessive sentence because of mandatory-minimum sentences since

 mitigated by the [FSA] may, alongside other factors, justify compassionate release.”

 Id. at 762 (collecting cases); see, e.g., United States v. Maumau, 993 F.3d 821 (10th

 Cir. 2021); United States v. McGee, 992 F.3d 1035 (10th Cir. 2021).

       Less than a month later, however, in United States v. Jarvis, another panel of

 the Sixth Circuit, in disagreement with the Owens court’s conclusion, construed

 Owens as implicitly overruling the decision in Tomes, and held that, when “[f]orced

 to choose between conflicting precedents,” it was obligated to follow Tomes, the

 earlier decision. 999 F.3d 442, 445-46 (6th Cir. 2021) (“Tomes, decided before

 Owens, ‘remains controlling authority’ that binds this panel.” (quoting Salmi v. Sec’y

 of Health & Hum. Servs., 774 F.2d 685, 689 (6th Cir. 1985))). Within days of Jarvis,

 another panel reached a similar conclusion in an unpublished opinion. See United

 States v. Corona, No. 20-6309, 2021 U.S. App. LEXIS 17243, at *6-7 (6th Cir. June

 8, 2021) (explaining that the “conclusion [in Owens] cannot be squared with Tomes”

 and “declin[ing] . . . to follow Owens because Tomes was decided first and therefore

 controls” (citing Jarvis, 999 F.3d at 445-46)).

       Ironically, however, both Jarvis and Corona appear to violate the very rule

 they rely upon: The earlier holding prevails. The Owens court specifically described
                                       10 of 26
Case 2:11-cr-20481-AJT-MKM ECF No. 353, PageID.4689 Filed 07/23/21 Page 11 of 26




 its approach as forging a “middle path”—i.e. distinguishing Tomes and Wills, rather

 than overruling them. Owens, 996 F.3d at 760-61, 763 (“Although Wills and Tomes

 bear upon Owens’s case, Owens’s circumstances are factually distinguishable.

 Owens points to the fact that his lengthy sentence resulted from exercising his right

 to a trial and to his rehabilitative efforts as additional factors that considered together

 constitute an extraordinary and compelling reason meriting compassionate release.”

 (emphasis added)). This distinction was essential to the court’s decision, and is

 therefore, part of its holding. Id.; see Wright v. Spaulding, 939 F.3d 695, 701-02 (6th

 Cir. 2019) (explaining that “a court’s conclusion about an issue [is] part of its

 holding” where it “is necessary to the judgment,” where “the court intended to rest

 the judgment . . . on its conclusion about the issue,” and where “the court considered

 the issue and consciously reached a conclusion about it”); see also Jarvis, 999 F.3d

 at 449-50 (Clay, J., dissenting).

        The law of the circuit doctrine thus required subsequent panels like Jarvis to

 take at face value Owens’s description of what it was doing (i.e. distinguishing,

 rather than overruling), as well as its summary and construction of Tomes and Wills.

 Cf. United States v. Hardin, 539 F.3d 404, 412 (6th Cir. 2008) (“Our summary of

 [the prior case at issue] . . . was not essential to our resolution . . . and that summary

 is therefore dicta.”). Nevertheless, Jarvis and Corona simply disagreed with the way

 that Owens had interpreted Tomes and Wills, and, rather than distinguishing Owens,
                                     11 of 26
Case 2:11-cr-20481-AJT-MKM ECF No. 353, PageID.4690 Filed 07/23/21 Page 12 of 26




 they held that Owens’s reading of Tomes had not been “faithful.” Jarvis, 999 F.3d at

 446 (majority opinion); accord Corona, 2021 U.S. App. LEXIS 17243, at *6-7.

 Because only Jarvis is published, the Court focuses its analysis there.

       Jarvis’s primary objection to Owens stemmed from the way in which the

 Owens court had interpreted the extraordinary and compelling circumstances at issue

 in Tomes and Wills. Specifically, the Jarvis court argued that Owens’s description

 of Tomes was “inaccurate” because “the defendant in Tomes in fact presented five

 reasons for granting relief,” not two, as the Owens court stated. Jarvis, 999 F.3d at

 446. Likewise, the Jarvis court also cited additional grounds presented by Wills that

 it claimed were not considered by the court in Owens. Id. But in levying these

 criticisms, Jarvis improperly focused its attention on the factors presented to the

 district courts in the first instance, rather than those actually discussed by the

 appellate panels in Tomes and Wills.

       For example, Jarvis cites “[Tomes’s] contention that his ‘rehabilitation, strong

 family support, and apparently inequitable sentence were extraordinary and

 compelling reasons for release.’” Jarvis, 999 F.3d at 446 (quoting Tomes, 990 F.3d

 at 502). But this quotation was pulled from the Tomes panel’s recitation of what

 Tomes had argued below at the district court. Tomes, 990 F.3d at 502. The only

 factors the Tomes panel analyzed in the context of whether the petitioner presented

 extraordinary and compelling circumstances on appeal were those referenced in
                                    12 of 26
Case 2:11-cr-20481-AJT-MKM ECF No. 353, PageID.4691 Filed 07/23/21 Page 13 of 26




 Owens: Tomes’s alleged asthma and post-FSA sentence disparity. Id. at 504-05.

 Likewise, none of the factors Jarvis cited as being present in Wills’s “handwritten

 request for relief” to the district court were raised on appeal. Jarvis, 999 F.3d at 446;

 see Pro Se Appellant’s Brief, Wills, 991 F.3d 720 (No. 20-6142).

       In other words, contrary to Jarvis’s assumptions, it is not “clear that the

 court[s] [in Tomes and Wills] considered” these other potential grounds for relief

 “[or] consciously reached a conclusion about [them].” Wright, 939 F.3d at 702

 (citing Carroll v. Carroll’s Lessee, 57 U.S. 275, 287 (1853)). Jarvis, therefore,

 should not have treated those aspects of the decisions as precedential. See id.; see

 also Nemir v. Mitsubishi Motors Corp., 381 F.3d 540, 559 (6th Cir. 2004)

 (“[Q]uestions which merely lurk in the record, neither brought to the attention of the

 court nor ruled upon, are not to be considered as having been so decided as to

 constitute precedents.” (quoting Webster v. Fall, 266 U.S. 507, 511 (1925))).

 Likewise, as the Jarvis dissent pointed out, because Tomes explicitly affirmed the

 district court’s denial of compassionate release on the § 3553(a) factors alone, the

 entire discussion about extraordinary and compelling circumstances that followed

 should have been treated as dicta. Jarvis, 999 F.3d at 449-50 (Clay, J., dissenting).

       In sum, Jarvis and Corona manufactured a conflict where there was none by

 ignoring Owens’s construction of Tomes and Wills and its explicit assertion that it

 was distinguishing itself from, rather than overruling, them. Doing so required
                                      13 of 26
Case 2:11-cr-20481-AJT-MKM ECF No. 353, PageID.4692 Filed 07/23/21 Page 14 of 26




 assuming that the panels in Tomes and Wills had considered and rejected arguments

 not raised on appeal or discussed in writing.

        It also violated the law of the circuit doctrine, regardless of whether the latter

 panels agreed with the way in which the Owens court had described its analysis. See

 Wright, 939 F.3d at 700; Grundy Mining Co. v. Flynn, 353 F.3d 467, 479 (6th Cir.

 2003) (“[A panel of the Sixth Circuit is] not free to pick and choose the portions of

 a prior published decision that [it] will follow and those that [it] will disregard. Nor

 do[es] [it] enjoy greater latitude in situations where [its] precedents purportedly are

 tainted by analytical flaws . . . .”).

        In our system, litigants are bound by precedent all the time. Even
        precedent that [appellate courts] later recognize was incorrect. [W]hen
        . . . precedent cuts against a party, . . . that party [must] (1) distinguish
        it, (2) persuade [the Sixth Circuit] to overrule it en banc, or (3) persuade
        the Supreme Court to correct [the] error. In the meantime, [the Sixth
        Circuit] go[es] on applying it.

 Wright, 939 F.3d at 709 (Thapar, J., concurring) (emphasis added).

        The court in Jarvis should have put its disagreement with Owens aside, rather

 than creating an intra-circuit split, but it did not. In the face of this conflict, the Court

 will follow Owens, the earlier and better-reasoned decision, and will consider FSA

 sentence disparity as one factor in the extraordinary and compelling circumstances

 analysis.



                                          14 of 26
Case 2:11-cr-20481-AJT-MKM ECF No. 353, PageID.4693 Filed 07/23/21 Page 15 of 26




        Here, Wingate faces a significant disparity. At sentencing, the Court was

 required to impose a mandatory seven-year term of imprisonment for the first §

 924(c) conviction and two mandatory consecutive twenty-five-year terms on the

 other two § 924(c) convictions. (PSR ¶ 92). A total of fifty-seven years. Had Wingate

 not yet had a final sentence at the time the FSA went into effect, he would have faced

 a much shorter mandatory minimum of seventeen years.1 See 18 U.S.C. §

 924(c)(1)(A)(i)-(ii). The difference between the de facto life sentence Wingate has

 now and a term of years cannot be overstated, and would warrant a reduction in

 sentence if accompanied by another factor. See Owens, 996 F.3d at 763. Wingate’s

 rehabilitative strides over the last decade are sufficient to constitute that other factor.

        c. Rehabilitation

        Wingate was arrested ten years ago—nearly to the day—and, as the

 Government concedes, he has made “laudable” efforts to rehabilitate himself in the


 1
   Wingate and the Government disagree as to this computation. (ECF No. 343, PageID.4468; ECF
 No. 344, PageID.4541). Because at the time of Wingate’s trial, the escalating twenty-five-year
 mandatory minimums applied to the later two § 924(c) counts, regardless of whether the firearms
 were “used” (as opposed to “carried” or “possessed”), the jury was only tasked with finding “use”
 (i.e. brandishing) on the first § 924(c) count. (ECF No. 198, PageID.1964) (“To establish ‘use,’
 the Government must prove active employment of the firearm during and in relation to the crime
 charged in Count 2.” (emphasis added)); see 18 U.S.C. § 924(c)(1)(A)(ii) (imposing a mandatory
 minimum of seven years for brandishing). Although the jury might have found brandishing on the
 latter two counts if asked, district courts cannot unilaterally make such findings to impose a higher
 mandatory minimum—that can only be done by the jury. See Alleyne v. United States, 570 U.S.
 99, 116 (2013) (holding that “facts that increase mandatory minimum sentences must be submitted
 to the jury”). Thus, if Wingate had been subject to FSA § 403(a) resentencing, this Court would
 have been obligated to sentence him to a minimum of seventeen years (seven years for the first §
 924(c) count and five years each for the latter two § 924(c) counts).
                                              15 of 26
Case 2:11-cr-20481-AJT-MKM ECF No. 353, PageID.4694 Filed 07/23/21 Page 16 of 26




 intervening period. (ECF No. 347, PageID.4642). For example, while at Milan

 Detention Center, Wingate, who had led a study group at a mosque prior to his arrest,

 delivered daily sermons and continued to facilitate study groups regarding Islam.

 (PSR ¶ 88). Following his sentencing, he has continued to demonstrate a

 commitment to rehabilitation, by, among other things: 1) completing evidence-based

 recidivism reduction courses focused on addressing criminal thinking, cognitive-

 behavioral therapy, and anger management; 2) completing continuing education

 courses in sociology, parenting, computer science, typing, and other subjects; 3)

 recommitting himself to his faith and providing mentorship and guidance to younger

 inmates; 4) rising through the ranks of USP Atwater’s Food Service Department

 while completing the Culinary Arts Degree Program and becoming certified in food

 safety protocol; and 5) volunteering as a companion to help incarcerated people with

 mental health needs, including monitoring individuals on suicide watch. (ECF No.

 343, PageID.4770; ECF No. 343-1, PageID.4506-11; ECF No. 341-1, PageID.4492-

 4504; ECF No. 352, PageID.4677).

       At the sentencing hearing, the Court recognized that Wingate would not “have

 the ultimate carrot of looking forward to getting out” in light of the length of his

 sentence, but nevertheless expressed hope that Wingate would “do some good” in

 prison by “teaching others and learning more.” (ECF 218, PageID.2179). Based on

 the Court’s review of the evidence, Wingate appears to have done just that.
                                      16 of 26
Case 2:11-cr-20481-AJT-MKM ECF No. 353, PageID.4695 Filed 07/23/21 Page 17 of 26




       One letter from an individual with whom Wingate has been incarcerated

 attests to the fact that Wingate helped him reconnect with his family and taught him

 “that life is ‘choice driven’ and [that he] can either choose to be part of the problem,

 or . . . can choose to be part of the solution.” (ECF No. 343-1, PageID.4507). Another

 writer describes how Wingate has been a positive role model for him and other

 younger inmates: “He speaks to us about mistakes that he’s made in his own life.

 Mistakes that he’s made when we was maybe around our age. Then he gives us game

 on how to more appropriately deal with certain situations in a civilized manner.” (Id.

 at 4508). Yet another letter recounts how Wingate “calmly intervene[d] and

 resolve[d] a heated debate between two different gang members, before the

 misunderstanding could escalate.” (Id. at 4510). These letters depict a different man

 than the one who appeared before the Court at sentencing.

       The credibility of these letters is bolstered, moreover, by multiple statements

 of support from Wingate’s supervisors in USP Atwater’s Food Service Department.

 During the pandemic, Wingate has been one of only a small number of essential

 workers assigned to the Food Service Department and, by all accounts, appears to

 have risen to the occasion. The letters from Wingate’s supervisors describe how he

 “worked his way [up from dishwasher] to [butcher,] the highest position in food

 service.” (ECF No. 352, PageID.4677). They further report that he is “one of the best

 workers . . . in the kitchen,” “has proven himself as a good role model to other
                                      17 of 26
Case 2:11-cr-20481-AJT-MKM ECF No. 353, PageID.4696 Filed 07/23/21 Page 18 of 26




 inmates,” and “requires less supervision from staff” than other inmates. (ECF No.

 352, PageID.4673, 4675, 4677).

       Taken together, these six letters offer persuasive evidence that Wingate has

 been a force for good in prison over the last several years, despite the seeming

 impossibility of release, and that he has substantially matured since his sentencing.

       Wingate’s three minor disciplinary infractions, all of which are more than a

 year old, do not alter this conclusion. For example, Wingate was written up in June

 2020 for mail abuse, however, the “abuse” was simply a mistake by a paralegal who

 failed to appropriately label a piece of mail addressed to Wingate. (ECF No. 346-3,

 PageID.4632). Similarly unconcerning is Wingate’s sanction for possessing an

 unauthorized item in July 2018. (Id.). As his attorney explained during the hearing,

 Wingate was written up for forgetting to return a work key after his shift had ended;

 he admitted the mistake and returned the key the following day. The glowing reports

 from Wingate’s supervisors make it clear that this conduct, while perhaps careless,

 is not indicative of Wingate’s overall performance in custody. The Court reaches the

 same conclusion with respect to Wingate’s write up for being absent from

 assignment in September 2015. (Id. at 4633). Accordingly, the Court concludes that

 Wingate has made significant rehabilitative strides over the last ten years.

       Although these rehabilitative efforts do not alone justify a reduction in

 sentence, see 28 U.S.C. § 994(t), they do when viewed collectively with the gross
                                      18 of 26
Case 2:11-cr-20481-AJT-MKM ECF No. 353, PageID.4697 Filed 07/23/21 Page 19 of 26




 disparity created by the non-retroactivity of FSA § 403(a). See, e.g., United States v.

 Baker, No. 10-20513, 2020 U.S. Dist. LEXIS 145670, at *8-9 (E.D. Mich. Aug. 13,

 2020); see also, e.g., United States v. Pollard, No. 10-633-1, 2020 U.S. Dist. LEXIS

 144383, at *19 (E.D. Pa. Aug. 12, 2020); United States v. Clausen, No. 00-291-2,

 2020 U.S. Dist. LEXIS 131070, at *17 (E.D. Pa. July 24, 2020); United States v.

 Wade-Waiver, No. 2:99-CR-00257-CAS - 3, 2020 U.S. Dist. LEXIS 69474, at *16

 (C.D. Cal. Apr. 13, 2020); United States v. Chan, No. 96-cr-00094-JSW-13, 2020

 U.S. Dist. LEXIS 56232, at *15 (N.D. Cal. Mar. 31, 2020); S. REP. NO. 98-225, at

 55 (1983) (explaining that a reduction in sentence would be appropriate where there

 is “an unusually long sentence” or a subsequent change in the prescribed term of

 imprisonment for a given crime). Accordingly, the Court concludes that Wingate has

 demonstrated extraordinary and compelling circumstances under 18 U.S.C. §

 3582(c)(1)(A)(i).

 III.   Section 3553(a) Factors

        The last step a district court contemplating a motion for compassionate release

 must take is to consider the applicable sentencing factors listed in 18 U.S.C. §

 3553(a). “‘[A]s long as the record as a whole demonstrates that the pertinent factors

 were taken into account by the district court[,]’ a district judge need not ‘specifically

 articulat[e]’ its analysis of every single § 3553(a) factor.” Id. at 1114 (quoting United


                                         19 of 26
Case 2:11-cr-20481-AJT-MKM ECF No. 353, PageID.4698 Filed 07/23/21 Page 20 of 26




 States v. Curry, 606 F.3d 323, 330 (6th Cir. 2010)). With that in mind, the § 3553(a)

 factors are as follows:

        (a) Factors to be considered in imposing a sentence. The court shall
            impose a sentence sufficient, but not greater than necessary, to
            comply with the purposes set forth in paragraph (2) of this
            subsection. The court, in determining the particular sentence to be
            imposed, shall consider—
            (1) the nature and circumstances of the offense and the history and
                characteristics of the defendant;
            (2) the need for the sentence imposed—
                (A) to reflect the seriousness of the offense, to promote
                        respect for the law, and to provide just punishment for
                        the offense;
                (B) to afford adequate deterrence to criminal conduct;
                (C) to protect the public from further crimes of the
                        defendant; and
                (D) to provide the defendant with needed educational or
                        vocational training, medical care, or other correctional
                        treatment in the most effective manner;
            (3) the kinds of sentences available;
            (4) the kinds of sentence and the sentencing range established
                for—
      `         (A) the applicable category of offense committed by the
                        applicable category of defendant as set forth in the
                        guidelines—
                [. . .]
            (5) any pertinent policy statement—
                [. . .]
            (6) the need to avoid unwarranted sentence disparities among
                defendants with similar records who have been found guilty of
                similar conduct; and
            (7) the need to provide restitution to any victims of the offense.

 18 U.S.C. § 3553(a).



                                       20 of 26
Case 2:11-cr-20481-AJT-MKM ECF No. 353, PageID.4699 Filed 07/23/21 Page 21 of 26




       The Court agrees with the Government that under the § 3553(a) factors,

 immediate release is inappropriate, however, “[i]t bears remembering that

 compassionate release is a misnomer. 18 U.S.C. § 3582(c)(1)(A) in fact speaks of

 sentence reductions.” United States v. Brooker, 976 F.3d 228, 237 (2d Cir. 2020).

 Under § 3582(c)(1)(A), “[a] district court [can], for instance, reduce but not

 eliminate a defendant’s prison sentence.” Id.; see, e.g., United States v. Ball, No. 06-

 cr-20465, 2021 U.S. Dist. LEXIS 107594, at *17 (E.D. Mich. June 9, 2021)

 (reducing sentence from 360 to 240 months); United States v. McDonel, No. 07-

 20189, 2021 U.S. Dist. LEXIS 6401, at *22 (E.D. Mich. Jan. 13, 2021) (reducing

 sentence from 1,285 to 240 months). It is this type of relief that the Court deems

 appropriate here.

       As noted above, Wingate survived a traumatic childhood and has been caught

 up in the criminal legal system since the age of fifteen. (PSR ¶¶ 72-74, 84). When

 Wingate was released from prison in 2010 and succeeded in opening a Halal deli, it

 seemed like he might finally be able to make fresh start. (Id. ¶¶ 74, 90). But after

 only a few months, Wingate was faced with imminent closure if he could not come

 up with $15,000 to bring the space “up to code.” (Id. ¶ 90). The causal link between

 this financial predicament and Wingate’s choice, weeks later, to take part in the

 instant robberies is not hard to draw. See Justin Jouvenal, A Quintessentially

 American Crime Declines: Robbing Banks Doesn’t Pay As It Used To, WASH. POST
                                   21 of 26
Case 2:11-cr-20481-AJT-MKM ECF No. 353, PageID.4700 Filed 07/23/21 Page 22 of 26




 (Oct.      6,     2016),     https://www.washingtonpost.com/local/public-safety/a-

 quintessentially-american-crime-on-the-decline--robbing-banks-doesnt-pay-as-it-

 used-to/2016/09/29/4f54a0a6-e7e9-437c-b484-151a337b0e0a_story.html

 [https://perma.cc/CL88-2SB3] (citing an expert’s opinion that “[b]ank robbery is

 now largely a crime of the desperate”). While Wingate’s painful upbringing, history

 of incarceration, and financial desperation by no means justified his participation in

 the instant offenses, they do provide important context to his criminal conduct,

 progress in prison, and proposed release plan.

         Wingate’s role in the instant robberies was significant. Although Wingate did

 not plan the heists or discharge a weapon while carrying them out, he did threaten

 several bystanders at gunpoint and strike someone in the head with his gun. (PSR ¶¶

 12-23). Most reprehensible of all, Wingate tricked his son into participating in this

 criminal conspiracy despite the ruinous effect it could have on the young man’s life.

 (Id. ¶¶ 20-22, 81). And all of this took place while Wingate was on parole for second-

 degree murder. (Id. ¶ 74). It was against this backdrop that the Court noted at

 Wingate’s sentencing that “even without the mandatory sentences . . . [he] would

 probably get at least [twenty-five years] from [the Court].” (ECF No. 218,

 PageID.2180).

         But much has changed since that hearing. For one thing, as described in

 Section II.C, Wingate has made significant progress towards rehabilitation. See
                                   22 of 26
Case 2:11-cr-20481-AJT-MKM ECF No. 353, PageID.4701 Filed 07/23/21 Page 23 of 26




 Pepper v. United States, 562 U.S. 476, 504-05 (2011). In addition, Raynard Crowe,

 whose forty-four year sentence the Court relied upon in its original analysis of

 disparity under the § 3553(a) factors, was resentenced under the FSA in 2019 and

 later granted compassionate release due to health conditions. See United States v.

 Crowe, No. 11-20481, 2020 U.S. Dist. LEXIS 228674, at *16-18 (E.D. Mich. Dec.

 7, 2020). Desmond Rodgers, another of Wingate’s co-defendants, has also been

 granted compassionate release. United States v. Rodgers, No. 11-20481, 2020 U.S.

 Dist. LEXIS 203475, at *13 (E.D. Mich. Nov. 2, 2020) Accordingly, in addition to

 the disparity engendered by FSA § 403(a)’s non-applicability to Wingate, which the

 Court already discussed in the context of extraordinary and compelling

 circumstances, Wingate now also faces a significant disparity in light of the

 resentencing of his co-defendants. Moreover, as is apparent from the passage of FSA

 § 403(a), mandatory twenty-five-year stacked sentences are not a just punishment

 for a first-time § 924(c) offender.

       In its evaluation of the § 3553(a) factors, the Court gives “great weight,”

 United States v. Wright, 991 F.3d 717, 719 (6th Cir. 2021) (quoting United States v.

 Adkins, 729 F.3d 559, 571 (6th Cir. 2013)), to Wingate’s evidence of rehabilitation

 in prison, which “provides the most up-to-date picture of [his] ‘history and

 characteristics,’” as well as his sentence disparity. Pepper, 562 U.S. at 492 (quoting


                                       23 of 26
Case 2:11-cr-20481-AJT-MKM ECF No. 353, PageID.4702 Filed 07/23/21 Page 24 of 26




 18 U.S.C. § 3553(a)(1)). Nevertheless, the Court is not persuaded that outright

 release is the proper remedy at this time.

       Wingate’s rehabilitation is significant. Indeed, without such significant

 progress, the Court would not have found extraordinary and compelling reasons for

 a reduction in sentence. But Wingate’s rehabilitation is not so exhaustive as to

 persuade the Court that it would be appropriate to release him today, particularly in

 the absence of a thorough release plan. Compared to Crowe, for example, who

 offered a detailed re-entry plan and had completed the eighteen-month Life

 Connections program, Wingate’s engagement with BOP programming has been less

 comprehensive. Crowe, 2020 U.S. Dist. LEXIS 228674, at *12-13.

       Likewise, although Wingate’s arrest and prosecution has already served the

 aims of general deterrence, the fact that Wingate committed the instant offenses less

 than a year after being released from an eighteen-year period of incarceration gives

 the Court pause with respect to specific deterrence. It is not clear from the record

 that the ten years Wingate has spent in custody for the instant offenses would deter

 him and protect the public from further crimes if Wingate was again put in a situation

 of financial hardship like the one that led to his participation in the instant offenses.

 And unfortunately, such hardships are to be expected. See Cameron Kimble & Ames

 Grawert, Collateral Consequences and the Enduring Nature of Punishment,

 BRENNAN CTR.      FOR   JUST. (June 21, 2021), https://www.brennancenter.org/our-
                                       24 of 26
Case 2:11-cr-20481-AJT-MKM ECF No. 353, PageID.4703 Filed 07/23/21 Page 25 of 26




 work/analysis-opinion/collateral-consequences-and-enduring-nature-punishment

 [https://perma.cc/GF8K-JX55] (“[A] prior criminal conviction is devastating to an

 individual’s earning prospects, but a prison record all but ensures a lifetime

 straddling the poverty threshold.”); Jaboa Lake, Criminal Records Create Cycles of

 Multigenerational Poverty, CTR.         FOR    AM. PROGRESS (Apr. 15, 2020),

 https://www.americanprogress.org/issues/poverty/news/2020/04/15/483248/crimin

 al-records-create-cycles-multigenerational-poverty/          [https://perma.cc/VT3A-

 K83L]. For this reason, Wingate’s release plan, moving in with his sister in Ohio

 and looking for work, leaves far too much to chance.

       Instead, the Court, considering Wingate’s guidelines and balancing his

 substantial rehabilitation with the seriousness of his offense, finds that the § 3553(a)

 factors support a reduction in sentence to seventeen years and one day. Although

 this is a significant variance, the Court believes a reduction of this scope promotes

 respect for the law. See United States v. Stern, No. 5:07-CR-00524, 2008 U.S. Dist.

 LEXIS 102071, at *30 (N.D. Ohio Dec. 17, 2008) (“Respect for the law is promoted

 by punishments that are fair, . . . not those that simply punish for punishment’s sake.”

 (citing United States v. Cernik, No. 07-20215, 2008 U.S. Dist. LEXIS 56462, at *25

 (E.D. Mich. July 25, 2008))). It bears repeating that the “Court’s overarching duty”

 under the § 3553(a) factors is “to ‘impose a sentence sufficient, but not greater than

 necessary’ to serve the purposes of sentence.” Pepper, 562 U.S. at 493 (emphasis
                                      25 of 26
Case 2:11-cr-20481-AJT-MKM ECF No. 353, PageID.4704 Filed 07/23/21 Page 26 of 26




 added) (quoting 18 U.S.C. § 3553(a)). This sentence does that. It is a just punishment

 that promotes respect for the law by mitigating a significant disparity while also

 allowing Wingate the continued benefit of additional BOP programming.

                                    CONCLUSION

        For the foregoing reasons, IT IS HEREBY ORDERED that Wingate’s

 Motions [340, 343] are GRANTED in part and DENIED in part.

        IT IS FURTHER ORDERED that the custodial portion of Wingate’s

 sentence is REDUCED to a total of SEVENTEEN (17) YEARS and ONE (1)

 DAY.

        IT IS FURTHER ORDERED that all the non-custodial provisions of the

 original judgment, including a three-year term of supervised release, are re-imposed.

        IT IS FURTHER ORDERED that an amended judgment will enter.

              SO ORDERED.



                                        s/ Arthur J. Tarnow
                                        Arthur J. Tarnow
 Dated: July 23, 2021                   Senior United States District Judge




                                       26 of 26
